COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Gila Nabi v. Jamshid Parsaie

Appellate case number:   01-19-00074-CV

Trial court case number: 2005-58480

Trial court:             246th District Court of Harris County

       On March 22, 2019, appellant filed a motion asking this Court to calculate unpaid child
support and use the money as payoff of the total due on a home mortgage. We deny the motion.
Appellant may raise any merits-based argument in her brief.


       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting individually     Acting for the Court


Date: __April 30, 2019____